NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  GARY DANIEL STANDARD, Appellant.

                             No. 1 CA-CR 19-0120
                               FILED 12-17-2019


           Appeal from the Superior Court in Maricopa County
                          CR2016-124649-001
                  The Honorable Dewain D. Fox, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Scott L. Boncoskey
Counsel for Appellant
                            STATE v. STANDARD
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Lawrence F. Winthrop and Judge Michael J. Brown joined.


C A M P B E L L, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Standard was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Standard. State v.
Guerra, 161 Ariz. 289, 293 (1989).

                               BACKGROUND

¶2            Gary Standard was walking down a sidewalk along Gilbert
Road in March 2016 when he was stopped by Officers Rubio and Naehrbass
of the City of Mesa Police Department. The officers were responding to a
report of an incident involving Standard that led officers to believe he was
in need of assistance for his own safety.

¶3            While speaking with Standard, he told the police officer he
wanted “to know who the sheriff [wa]s” in order to find out if there was
any “background on [him]” and asked the officers if they could “look that
up for [him].”

¶4             Struggling to understand the request and finding Standard
“extremely delusional,” the officers explained that they were there “to help
[him]” but that the Mesa police—not a sheriff’s office—had jurisdiction in
Mesa. They told Standard that he was not supposed to be walking around
“without proper supervision” and explained they had to take him back
home “to figure things out.” Becoming slightly agitated, Standard asked the
officers to call “the sheriff’s office.” When they refused, Standard turned
away and began walking down the sidewalk.

¶5           Both Officers followed. Reaching out to Standard’s arm,
Officer Rubio quickly but calmly instructed, “No, no, no, I can’t have you


                                        2
                           STATE v. STANDARD
                            Decision of the Court

walking away.” In response, Standard accelerated to a full sprint, bolting
down the sidewalk away from the officers. The officers gave chase, quickly
catching him and pulling him down to the ground in an adjacent yard.

¶6             Lying on his back, Standard writhed, and the Officers
struggled to gain control. They commanded him to “stay put” and,
repeatedly, to “stop it.” In the initial melee, Standard reached up into the
air, scratching Officer Naehrbass’s neck, and dislodging his microphone. At
one point, Officer Rubio employed a “crucifix” hold—wrapping his legs
around one of Standard’s arms and his arms around the other. Finally,
yelling, “stop it, you’re in detainment!” and “get on your stomach!” the
Officers managed to roll Standard over, securing him in handcuffs. In the
course of the arrest, both officers sustained injuries: Officer Naehrbass had
a two or three inch scratch on his neck as well as a smaller scratch on his
arm, and Officer Rubio had a “scuffed” knee.

¶7           For inflicting the officers’ injuries, the State initially charged
Standard with two counts of aggravated assault, which were later reduced
to misdemeanors. See A.R.S. § 13-1203(A)(1), (B) (class 1 misdemeanor
assault). The superior court twice referred the matter for Rule 11
competency proceedings, initially finding Standard incompetent but
restorable. Over a year later, the court, upon stipulation for submission of
Standard’s competency based upon the written reports of the mental
competency doctors, found Standard competent.

¶8           Standard’s counsel filed two pre-trial motions. His motion to
suppress evidence of his assaultive conduct during the arrest was denied.
His motion in limine to exclude discussion of the earlier incident was
granted.

¶9            Standard waived his right to a jury trial. After a bench trial,
the superior court found him guilty on Count 2, which concerned Officer
Naehrbass’s injuries. Finding insufficient evidence that Standard
intentionally or knowingly caused Officer Rubio’s scuffed knee, however,
the superior court acquitted Standard on Count 1. At sentencing, the
superior court suspended the imposition of sentence and placed Standard
on supervised probation for six months. Standard timely appealed.

¶10            After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Standard was present
and represented by counsel at all critical stages of the proceedings against
him.




                                      3
                          STATE v. STANDARD
                           Decision of the Court

¶11            Additionally, the evidence presented supports the conviction.
See A.R.S. § 13-1203(A)(1), (B) (defining class 1 misdemeanor of assault as
“intentionally [or] knowingly . . . causing any physical injury to another
person”). Officer Naehrbass testified that Standard was “very aggressive”
during the struggle, “swinging his arms, and trying to pull away from” the
officers. Officer Rubio testified that Standard had tried to bite him. Officer
Naehrbass testified that Standard reached up and “scratched [his] neck,”
and he described Standard as being “in complete control” when he did so.
Footage from Officer Rubio’s body camera showed Standard reaching up
and dislodging Officer Naehrbass’s microphone, which was mounted on
the officer’s shoulder, near his neck. In addition, the State presented
photographic evidence and testimony that Standard had “very long,” “very
unkempt” fingernails.

¶12          Finally, the sentence imposed falls within the range permitted
by law. See A.R.S. § 13-707(A)(1) (maximum of six months imprisonment
for Class 1 misdemeanor). As supported by the record, these proceedings
were conducted in compliance with the Arizona Rules of Criminal
Procedure and Standard’s constitutional and statutory rights. Therefore, we
affirm Standard’s conviction and sentence.

¶13           Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Standard of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Standard has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4